SIBLEY, Circuit Judge
(dissenting).
Griffiths v. Commissioner, 308 U.S. 355, 60 S.Ct. 277, 84 L.Ed. 319, is not at all like this case. In that, it was found as a *358fact that there was a scheme to evade the tax on the taxpayer by creating a corporation wholly owned by him to take a gain which should have gone to the taxpayer. In this case the Tax Court in its first opinion said things which indicated it doubted the sincerity of the instruments here involved. It entertained a motion to reopen the case for additional evidence on that question, and overruled the motion because, supposing the facts sought to be proved to be established, the decision would be the same on a mere construction of the written instruments. Taking them at their face value, I think they show a loan without personal liability secured by a transfer of oil royalties to be applied to the repayment of the loan, with options to the parties touching the purchase of all mineral interests in the lands on the happening of stated events. These elaborate options are testified to have been provided to protect the taxpayer’s possible rights to oil at lower depths than were being worked under the present lease which the lender and lessee might not wish to develop or buy, but which the taxpayer might wish to retain if the shallow oil should be exhausted. I think there was no outright sale unless and until the option to buy was exercised as provided therein.